     Case 2:20-cv-01602-TLN-KJN Document 8 Filed 10/05/20 Page 1 of 2

1
2
3
4
5
6
7
8                       UNITED STATES DISTRICT COURT
9                     EASTERN DISTRICT OF CALIFORNIA
10
     PARTS DYNASTY CORPORATION             Case No.2:20-cv-01602-TLN-KJN
11   dba GO-PARTS, a California            Hon. Troy L. Nunley
12   corporation,
                                           ORDER GRANTING
13             Plaintiff,                  STIPULATION TO EXTEND
                                           TIME TO RESPOND TO
14        v.                               COMPLAINT BY 30 DAYS (L.R.
15                                         144(A))
     SCOTT PETRETTA, an individual,
16   and DOES 1-10, inclusive,
17             Defendant.
18
19
20
21
22
23
24
25
26
27
28
                                      ORDER
      Case 2:20-cv-01602-TLN-KJN Document 8 Filed 10/05/20 Page 2 of 2

1          Before this Court is a Stipulation to Extend Time to Respond to Initial
2    Complaint by 30 Days filed jointly by Plaintiff Parts Dynasty Corporation
3    (“Plaintiff”) and Defendant Scott Petretta (“Defendant”). For good cause shown,
4    the stipulation is entered, and an additional 30-day extension is GRANTED.
5    Defendant shall file an Answer or otherwise respond to Plaintiff’s Complaint on or
6    before November 6, 2020.
7          IT IS SO ORDERED.
8
9
     Dated: October 2, 2020
10                                                  Troy L. Nunley
                                                    United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
                                           ORDER
